            Case 1:18-cv-01658-JDB Document 55 Filed 07/06/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
 NANCY J. SWICK,                                   )
                                                   )
                 Plaintiff,                        )
                                                   )
        v.                                         )
                                                             Civil Action No. 18-1658 (JDB)
                                                   )
 DEPARTMENT OF THE ARMY,                           )
                                                   )
                 Defendant.                        )
                                                   )
                                                   )

                                               ORDER
       Upon consideration of [54] the parties’ Joint Status Report, and the entire record herein, it

is hereby ORDERED that the following schedule shall govern future proceedings:

       a.       Defendant’s Motion for Summary Judgment is due by not later than August 30,
                2021.

      b.        Plaintiff’s Cross-Motion for Summary Judgment and Opposition is due by not
                later than September 30, 2021.

       c.       Defendant’s Opposition and Reply is due by not later than October 21, 2021.

      d.        Plaintiff’s Reply is due by not later than November 12, 2021.


      SO ORDERED.

                                                                              /s/
                                                                       JOHN D. BATES
                                                                  United States District Judge
Dated: July 6, 2021
